[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion of Carol Drummond to quash the subpoena Duces Tecum and the plaintiff's motion for protective order are denied. This court adopts the rationale of the court (Jones, J.) in Gonzales v. White, 1 Conn. L. RPTR. 778 (June 19, 1990) and Litwak v. Lemons, 1 Conn. L. RPTR, 778 (June 19, 1990). Discovery of documents which are the result of attorney work product is denied in accordance with the parameters set forth in these opinions.
MOTTOLESE, J.